1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                                   DISTRICT OF NEVADA
7

8    JIM BASS HOLDEN,
9           Petitioner,                               2:13-cv-00668-JCM-GWF
10          v.                                        ORDER
11
     WARDEN DWIGHT NEVINS, et al.,
12
            Respondents.
13

14          Petitioner’s motion for an extension of time (ECF No. 80) is GRANTED, and the
15   time for petitioner to file a response to the court’s prior order (ECF No. 79) is extended up
16   to and including Monday, July 22, 2019.
17          DATED: June 5, 2019.
18

19
                                               ________________________________
20                                               JAMES C. MAHAN
                                                 United States District Judge
21

22

23

24

25

26
27

28

                                                  1
